MEMORANDUM ***
Jorge Perez-Rodriguez (“Perez”), an “excludable” alien who has been held in detention since June 1998 because Cuba, his nation of citizenship, will not accept his repatriation, appeals the district court’s denial of his habeas petition. He contends that his prolonged detention is a violation of his due process rights and international law. We have jurisdiction over this appeal pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
As an “excludable” alien from Cuba found deportable for criminal activity and being detained pending his deportation, Perez “has no constitutional right to immigration parole and, therefore, no right to be free from detention pending his deportation.” See Barrera—Echavarria v. Rison, 44 F.3d 1441, 1448 (9th Cir.1995) (en banc). While aliens who have “entered” the United States “ ‘may be expelled only after proceedings conforming to traditional standards of fairness encompassed in due process law,’ ” excludable aliens have never legally “effected entry into this country” and have “no procedural due process rights regarding [their] admission or exclusion.” Id. at 1448-49 (quoting Shaughnessy v. Mezei 345 U.S. 206, 212, 73 S.Ct. 625, 97 L.Ed. 956 (1953)). Therefore, “[w]hatever the procedure authorized by Congress is, it is due process as far as an alien denied entry is concerned.” Id. at 1449 (internal quotation marks and citations omitted). Furthermore, “[b]ecause excludable aliens are deemed under the entry doctrine not to be present on United States territory, a holding that they have no substantive right to be free from immigration detention reasonably follows.”1 Id. at 1450. Perez’s detention is therefore constitutional under Barrera-Echavarria and Mezei.
The district court also did not err in holding that Perez’s continued detention, authorized under valid Congressional enactments displaced the rules of international law against prolonged and arbitrary detention. “[W]e are bound by a properly enacted statute, provided it be constitutional, even if that statute violates international law.” Alvarez-Mendez v. Stock, 941 F.2d 956, 963 (9th Cir.1991). Therefore, where, as here, valid Congressional enactments, such as 8 U.S.C. § 1231(a)(6),2 cannot be fairly reconciled with provisions of international law, the Act of Congress su*369percedes the rule of international law. See Barrera—Echavarria, 44 F.3d at 1450-51; see also Kim Ho Ma v. Ashcroft, 257 F.3d 1095, 1114 n. 30 (9th Cir.2001).
Accordingly, the judgment of the district court denying Perez’s petition for a writ of habeas corpus is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided in Ninth Cir. R. 36-3.


. Also, as in Barrera-Echavarria, 44 F.3d at 1450, Perez is not subject to indefinite or permanent detention because his case is subject to annual review under the Cuban Review Plan. See 8 C.F.R. § 212.12.


. This principle applies with equal force to the "combination of 'controlling acts’ of the legislative, executive, and judicial branches” that were found to authorize continued detention of a similarly undeportable, excludable alien for an extended period of time in Barrera-Echavarria, 44 F.3d at 1451. The relevant legislative enactments were 8 U.S.C. §§ 1225(b), 1227(a)(1), 1182(d)(5)(A), and 1226, as they existed prior to IIRIRA’s implementation. See Barrera-Echavarria, 44 F.3d at 1445-48.